Title: 25. A Bill to Prevent Frauds and Perjuries, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no action shall be brought, whereby to charge any executor or administrator upon any special promise, to answer any debt or damages out of his own estate; or whereby to charge the defendant upon any special promise to answer for the debt, default or miscarriage of another person, or to charge any person upon any agreement made upon consideration of marriage; or upon any contract for the sale of lands, tenements or hereditaments, or the making any lease thereof for a longer term than one year; or upon any agreement which is not to be performed within the space of one year from the making thereof, unless the promise or agreement, upon which such action shall be brought, or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith, or some other person by him thereunto lawfully authorised.
Every gift, grant, or conveyance of lands, tenements, hereditaments, goods or chattels, or of any rent, common or profit out of the same, by writing or otherwise, and every bond, suit, judgment or execution, had or made, and contrived of malice, fraud, covin, collusion, or guile, to the intent or purpose to delay, hinder or defraud creditors of their just and lawful actions, suits, debts, accounts, damages, penalties, or forfeitures, or to defraud or deceive those who shall purchase the same lands, tenements, or hereditaments, or any rent, profit or commodity out of them, shall be from   henceforth deemed and taken (only as against the person or persons, his, her, or their heirs, successors, executors, administrators, or assigns, and every of them whose debts, suits, demands, estates or interests, by such guileful and covinous devices and practices, as is aforesaid, shall or might be in any wise disturbed, hindered, delayed or defrauded) to be clearly and utterly void, any pretence, color, feigned consideration, expressing of use, or any other matter or thing to the contrary notwithstanding. And moreover if a conveyance be of goods and chattles, and be not on consideration deemed valuable in law, it shall be taken to be fraudulent within this act, unless the same be by will duly proved and recorded, or by deed in writing acknowledged or proved, if the same deed include lands also, in such manner as conveyances of land are by law directed to be acknowledged or proved, or if it be of goods and chattels only, then acknowledged or proved by two witnesses in the General Court or court of the county wherein one of the parties live, within eight months after the execution thereof; or unless possession shall really and bona fide remain with the donee. And in like manner where any loan of goods and chattels shall be pretended to have been made to any person with whom, or those claiming under him, possession shall have remained by the space of five years, without demand made and pursued by due process at law on the part of the pretended lender, or where any reservation or limitation shall be pretended to have been made of a use or property by way of condition, reversion, remainder or otherwise, in goods and chattels, the possession whereof shall have remained in another as aforesaid, the same shall be taken, as to the creditors and purchasers of the persons aforesaid so remaining in possession, to be fraudelent within this act, and that the absolute property is with the possession; unless such loan, reservation or limitation of use or property were declared by will or by deed in writing proved and recorded as aforesaid.
This act shall not extend to any estate or interest in any lands, goods, or chattels, or any rents common or profit out of the same, which shall be upon good consideration and bona fide, lawfully conveyed or assured to any person or persons, bodies politic or corporate.
 